Title: To George Washington from Major General Israel Putnam, 31 July 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peeks kill [N.Y.] July 31st 1777

I received your favour of the 28th Inst. and have according to your direction ordered two Brigades viz. Gen. McDougal & Huntington to put their heavy baggage over the river, & to be in readiness to march on the arrival of further orders—have sent Lt Col. Dimon to the white plains with his Regt to relieve Col. Courtlands detachment there, Consisting of his own Col. Livingstons & a party from Cols. Durkee & Chandlers Regiments.
you may think, it not necessary to keep a party at the white Plains, but unless we do, the Inhabitants will be ruined their grass, grain & Cattle will all be taken off by the Enemy. there are Seven hundred militia at the Forts & different posts whose time is out to day & must be discharged. I have advised with Genl Clinton in respect to Calling in the Militia—Concluded that one Thousand Should be called for immediatly five hundred from Connecticut & five hundred from this State—& an Express was immediatly Sent of to Govr Trumbull requesting them to be Sent without delay but the Season of the year renders it very difficult & doubtfull wheither they Will turn out or not—when the two Brigades are marched now under orders there will be left on this Side the river Two Small Brigades Consisting of two thousand three hundred & forty Seven—of which Two thousand fifty one are returned fit for duty—five hundred must be kept at the White plains for the reasons above mentioned—five hundred at the Forts Independant, Montgomery & Constitution—a Subs guard is kept at Frederecsburg to guard the Stores—another is necessary at Mcbensons Mills for the Same purpose altho, at present the latter is only a Sergts; the men for the Ships & boats are principally out of these brigades—that there will not be left a Thousand men to keep up our guards & to defend this

Important post & the passes—there are, I am well assured, five or Six thousand Troops at Kings bridge & Fort Washington.
you had not received my two last letters, I perceive, at the time of writing yours—you will Se, Sir, by this Stating how exposed & weak we are at this post, as well as the whole Eastern Country in Case an attack Should be made on any part.
I am so unhappy as to differ in Opinion from your Excellency with respect to the Enemy’s motions—Many Considerations concur to evince that this post or Some more Eastward will be the real point of Attack—this will divide & distract the New England Militia—directly coincide with Genl Burgoines Operation who is making his way to Albany, divide the Continent, facilitate a Junction of their forces—& Cut off all Communication between the Northern & Southern States—in addition to this their fleet was Seen from blue point standing Eastward of which I wrote you in my last—to draw the forces from this post so as to return & get possession of the passes through the highlands—is, I conceive an object of so much Consequence that no Cost or pains would be Spared by Genl How for the obtainment off—if it is not absolutely Certain that the Enemy are gone for Philadelphia, it is Certain they may come here or go Eastward—& should they, as they will if my Conjectures are right, it is Certain the Consequences must be very Serious & unhappy on account of So many of the Troops being gone to the Southward—if their real design is for this, or further Easward, it is very Certain they would make as great Show of a real intent to go to Philadelphia as possible—by a deserter who came from kings bridge day before yesterday—I learn that three hundred horses with waggons are come from long Island to kings bridge—that they are building a new redoubt that is to mount Six guns—which will be finished this week & then they design, to come out with a great forraging party—as they Say, but Something more is doubtless entended—but if no more Col. Dimon’s Regt will be unequal to their force & it may be thought imprudent for me to leave this post—I am further enformed by a Captain that has been in their Service & left them that there were two thousand men on Staten Island two Regts of Hessians & Courtland Skinners Brigade—there is a report, that Genl Burgoine is at Surratoga. I am most respectfully your most Obedient humble Servant

Israel Putnam

